Citation Nr: 9919769	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-44 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from September 1972 
to July 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  

In June 1998, the Board remanded this matter to the RO for 
further development.  The Board is satisfied that the RO has 
complied with the Remand directives.  


FINDING OF FACT

The claim for service connection for acquired psychiatric 
disability is not plausible.  


CONCLUSION OF LAW

The claim for service connection for acquired psychiatric 
disability is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

The veteran contends, in essence, that she is entitled to 
service connection for her psychiatric disability.  
Specifically, the appellant maintains that she developed 
symptoms associated with her current psychiatric disability 
while in service.  In that connection, service medical 
records reflect that in July 1973 the veteran was seen at a 
service facility for personal problems.  She related having 
anxiety because of a room transfer.  A May 1974 entry 
reflects that the veteran was anxious and depressed, that she 
felt as though she were not in control, and that she was in 
conflict concerning a position as a Chaplain's assistant.  
She was prescribed Valium.  In September 1974, the veteran 
was seen on consultation for increased anxiety and tension.  
The examiner noted that the veteran tended to be withdrawn, 
aloof, had difficulty relating to others, and that her 
judgment was immature, impulsive, and, in part, superficial.  
It was further noted that the veteran could not cope with 
stress and conflict.  The impression was situation adjustment 
reaction in immature personality.  

Post service medical evidence shows that the veteran was seen 
and treated for psychiatric problems beginning in 1987.  A VA 
medical record provides that while hospitalized in April 1987 
for service-connected asthma, the veteran requested to be 
seen by psychiatry for personal problems and stress.  The 
diagnoses included generalized anxiety disorder without panic 
attacks, rule out mixed personality disorder with avoidance 
and dependent traits.  Subsequent records reflect symptoms 
including depression, anxiety, panic, loss of appetite, 
lethargy, and fear caused by familial and employment 
situations.  The diagnoses included dysthymia and compulsive 
avoidant personality disorder.  

In December 1995, the veteran underwent a VA examination for 
compensation purposes.  The examiner indicated that he had 
not reviewed the veteran's claims file.  Subjective symptoms 
included fits of anger, increased feelings of being 
overwhelmed by stress and symptoms of panic attack.  The 
appellant also indicated that she experienced periods in 
which she could not and would not leave her home.  The 
diagnoses included Axis I-by history, anxiety and depressive 
disorder; Axis II-personality disorder.  The examiner 
concluded that the veteran described a history which related 
to increased anxiety and depression secondary to the onset of 
asthma.  In light of the personality disorder traits and 
history of emotional abuse while growing up, the examiner 
stated that it was unlikely, without the chart for review and 
without any further history, that the veteran's anxiety or 
depressive disorder did not predate her time spent in 
service.  The examiner added that most likely the veteran had 
some anxiety and depressive disorder accompanying the 
personality disorder traits development, but was first 
treated while in service.  

VA outpatient treatment records dated from 1996 to 1997 
disclose that the veteran received psychotherapy for her 
psychiatric disability with symptoms including anxiety, 
depression, fear, anger, and feelings of being out of 
control.  In November 1996, the psychologist related a 
diagnosis of dysthymia.  

As indicated supra, this matter was Remanded for further 
development to include a VA medical opinion regarding the 
etiology of the veteran's current psychiatric disability.  In 
that connection, a VA examiner in January 1999 reviewed the 
veteran's entire claims file.  In the course of the 
examination, the veteran made reference to having been the 
victim of (as recorded by the examiner) "an abusive pattern 
of upbringing by her parents."  The examiner noted that 
there was "nothing in the record" bearing on any instance 
"of physical or sexual abuse" experienced by the veteran in 
service and further observed that her lone pertinent 
complaint relative to service involved having "felt 
'ignored' " therein "because people did not take her asthma 
symptoms seriously."  At the conclusion of a mental status 
examination, the examiner entered diagnoses of Axis I-life 
circumstance problems and dysthymia; Axis II-personality 
disorder, not otherwise specified.  The examiner opined that 
the current dysthymia disorder was not related to service.  

In considering the veteran's claim for service connection for 
acquired psychiatric disability, the Board observes that, 
although post service medical records establish that the 
veteran has present acquired psychiatric disablement, namely 
dysthymia, the medical evidence of record does not attribute 
such condition to service.  To be sure, the Board recognizes 
that the examiner in December 1995 indicated that the veteran 
had some anxiety and depression that was most likely first 
treated in service.  However, the foregoing opinion by the VA 
examiner does not render the veteran's claim well grounded 
because such an opinion was rendered without the benefit of 
the examiner having reviewed the veteran's file.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that without a thorough review of the record, an opinion 
regarding the etiology of the underlying condition can, for 
such reason, be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Moreover, a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the Court found that the unenhanced reports of 
a history transcribed by a medical examiner does not 
constitute competent medical evidence to render a claim well 
grounded.  LeShore, supra, at 406.  

Most recently, a VA examiner in January 1999, subsequent to 
reviewing the veteran's claims file, indicated that the her 
depressive symptoms were traceable to "her childhood", and 
that, therefore, her assessed dysthymia did not result from 
her period of service.  While it is recognized that the 
veteran herself strongly believes that her current 
psychiatric disablement is due to service, the Board is 
constrained to point out that she is, as a lay person, not 
qualified to furnish an opinion which requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, her personal belief that a 
relationship exists between her claimed disability and her 
military service cannot serve to prove that the disability 
for which she claims service connection is in fact service-
related.  In the absence, then, of any competent medical 
evidence establishing a medical nexus between the veteran's 
lone currently shown acquired psychiatric disability, 
dysthymia, and her period of service, the Board is 
constrained to conclude that a plausible claim for service 
connection for acquired psychiatric disability has not been 
presented.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).

Finally, although service medical records reflect a diagnosis 
implicating immature personality and a personality disorder 
(i.e., "[p]ersonality disorder, not otherwise specified") 
was, most recently, assessed in conjunction with the above-
cited January 1999 VA examination, a personality dirorder is 
not a diseases within the meaning of applicable legislation 
providing for VA compensation benefits.  See 38 C.F.R. 
§ 3.303(c) (1998).  

In closing, the Board recognizes that this appeal is being 
disposed of in a manner that differs from that used by the 
RO.  The RO denied the veteran's claims on the merits, while 
the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  The Board further notes 
that the difference between evidence required to render a 
claim well grounded and that required to reopen a previously 
disallowed claim appears to be slight.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (en banc).  

In addition, as pertinent to the veteran's claim for service 
connection for acquired psychiatric disability, the Board is 
of the opinion that its discussion above bearing on such 
issue is sufficient to inform the veteran of the elements 
necessary to complete her application for a claim for service 
connection relative to such corresponding disability.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for an acquired psychiatric 
disability is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

